Citation Nr: 1737052	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to November 23, 2009; a rating in excess of 10 percent from November 23, 2009 to April 13, 2012; and a rating in excess of 30 percent from April 13, 2012 for tension headaches.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1996 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) from August 2004 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a video conference Board hearing in November 2011.  The transcript is of record.

The Board previously denied the Veteran's claim for increase in April 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded in April 2013.  The Board then remanded for further development in June 2016.  The claim has now returned for adjudication.


FINDING OF FACT

For the entire period on appeal, the preponderance of the evidence indicates that the Veteran's headaches have been characterized by prostrating attacks that occur at least once per month, but not characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial increased rating of 30 percent, but no more, have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the Court or the Board as to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

During the course of the appeal the Veteran's headaches have been rated as noncompensable, 10 percent and 30 percent disability ratings under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under the Diagnostic Code:

A 50 percent rating is awarded for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability;

A 30 percent rating is awarded for characteristic prostrating attacks occurring on average once a month over the last several months;

A 10 percent rating is awarded for characteristic prostrating attacks averaging one in two months over the last several months; and

A 0 percent rating is awarded for less frequent attacks.

The Veteran was afforded a VA examination in April 2004.  At that time, he reported having headaches at least twice a month, which he described as being very severe to agonizing.  The headaches were triggered by prolonged exercise or physical activity.  The Veteran attempted to treat his headaches by taking Motrin and going to sleep.  The examiner opined that the condition did not incapacitate him and the headaches were not prostrating in nature.  

A handwritten medical note from May 2006 recorded that the Veteran averaged about two headaches per month that last two to three days.  

The Veteran's then-fiancée wrote in October 2007 that the Veteran had headaches "once or twice a week" on average and that "when he has his headaches he cannot do anything except go to sleep."  

The Veteran's co-worker wrote in November 2007 that he had witnessed the Veteran suffer from severe headaches "to the point where he could not function at work" but that "he stays to complete his job, even though he is in severe pain."  

The Veteran's doctor wrote in March 2008 that the Veteran's headaches "have been severe in nature and [have] durations from 24 to 72 hours on average of one to two times monthly."  

In a medical note dated September 2008, a doctor states that the Veteran had headaches about "90% of the time after running" and that he requires "2-3 800 milligram Motrin or Aleve to get relief".  

In a June 2009 VAMC new patient note, the Veteran reported one to two headaches on average per week, with severities ranging from 1/10 to 9/10.  

The Veteran was afforded another VA examination in November 2009.  The examiner noted that the Veteran had two to three headaches per month on average and that "less than half" were prostrating.  The headaches typically lasted one to two days.  The examiner also noted "significant effects" in the section for effects on occupation.

The Veteran wrote in April 2010 that his headaches "can get so severe that I cannot do anything except try to force myself to relax as much as possible."  

The Veteran was afforded another VA examination in April 2012.  The examiner noted that the Veteran had prostrating headaches more frequently than once per month, but opined that the Veteran did not have "very frequent prostrating and prolonged attacks of migraine headache pain."

In a private medical opinion dated April 2016, a doctor disagreed with the 2004 VA examiner that the Veteran's headaches at the time were not incapacitating or prostrating.  According to the doctor, the Veteran's headaches had been prostrating since service and the doctor provided examples from the service treatment records where the Veteran had to be excused from duty.  

The Veteran's wife wrote in June 2016 that the Veteran had very severe headaches that would require him to put everything on hold.  She stated that he got these headaches once every two weeks and that they could last for days.  

The Veteran wrote in August 2016 that he had severe headaches on average of "once every three weeks" that would "last up to two days long each."  The Veteran further explained that he could not perform normal functions of everyday life such as working, social events or family commitments.

Included with the Veteran's correspondence was a document indicating sick leave for the Veteran at his current employer.  It noted sick leave in April 2012 (two days), June 2012 (one day), August 2012 (one day), September 2012 (one day), February 2013 (one day), March 2013 (four days), June 2013 (one day), July 2013 (three days), August 2013 (three days), September 2013 (one day), November 2013 (two days), December 2013 (one day), October 2014 (three days), May 2015 (one day), September 2015 (one day), January 2016 (one day), June 2016 (two days), and July 2016 (three days).

The Veteran was afforded another VA examination in June 2016.  The examiner noted that the Veteran had headaches at least once per month that lasted two to three days.  The headaches started at 2/10 and escalated to 10/10 pain requiring him to lie in bed in a dark room.  The examiner opined that the Veteran had more than one prostrating headache per month, but that he did not have very frequent prostrating and prolonged headaches.  The examiner also opined that the Veteran's headaches caused "moderate" economical inadaptability because the headaches were not so frequent that they would severely interfere with his employment.

The weight of the evidence discussed above supports a finding that the Veteran has had prostrating attacks for the entire period on appeal.  The Veteran's private medical opinion is given significant weight here as the doctor explained the severity of the Veteran's headaches in the historical context of the Veteran's in-service and post-service treatments and functional effects.  

The weight of the evidence also supports a finding that the Veteran has had at least monthly prostrating attacks for the entire period on appeal.  Starting with the 2004 VA examination, it was noted that the Veteran averaged about two severe to agonizing attacks per month.  Later reports varied on the exact number of attacks per month, but were generally consistent with having one or more attacks per month.  

Accordingly, the Veteran is entitled to at least a 30 percent rating for the entire period on appeal.

A higher 50 percent rating requires several elements beyond the 30 percent rating.  The attacks must be (1) "very frequent", (2) "completely prostrating" (and not just "prostrating"), (3) "prolonged", and (4) "productive of severe economic inadaptability."  "Very frequent" should not be interpreted to mean more frequent than not, and "productive of severe economic inadaptability" does not require the Veteran to be completely unable to work.  Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  Instead, "productive of severe economic inadaptability" requires a condition "producing" or "capable of producing" economic inadaptability.  Id. at 445.

As discussed above, the Veteran has had prostrating headaches at least once per month.  Reports of headache frequency vary, ranging from once a month to twice a week.  The reports discussed in the facts above did not demonstrate a progressive worsening or improvement in the frequency of attacks.  Instead, the evidence indicated that the headaches occur irregularly and the Veteran could go anywhere from several days to several weeks between headaches.  In addition, not every report of headache frequency has been limited to "completely" prostrating episodes.  For example, the June 2009 VAMC note included headaches as minor as 1/10 on the pain scale when it reported one to two headaches per week.  Similarly the November 2009 VA examination noted that "less than half" of the Veterans two to three headaches per month were prostrating.

The evidence from 2016 is particularly probative as it focused on prostrating headaches.  For example, the 2016 letters from the Veteran and his spouse described prostrating headaches once every two to three weeks.  Similarly, the Veteran's sick leave statement indicated that the Veteran took sick leave averaging about once per month.  Assuming that all leave was the result of headaches, and that some headaches would take place on the weekends or vacation and not be reported on sick leave, this evidence supports a completely prostrating and prolonged headache once every two to three weeks.  

The regulations do not define the meaning of "very frequently," although comparison to the 30 percent rating supports the notion that it is at least more often than once per month.  Pierce held that the attacks could be less frequently than not but still occur "very frequently."  The Oxford English dictionary defines frequently as "often; many times; at short intervals."  Very frequently would accordingly be "very often" or "at very short intervals."  

The weight of the evidence is against a finding that the completely prostrating headaches occurred very frequently.  Completely prostrating attacks once every two to three weeks is undoubtedly frequent, but the Diagnostic Code's use of "very" indicates an exceptional frequency.  A few days of headaches each month is not so exceptional to be "very frequent." 

In addition, both the April 2012 and June 2016 examiners opined that the Veteran did not have "very frequent prostrating and prolonged headaches."  Although their opinions have limited weight because they did not provide rationales, the conclusions still weigh somewhat against a finding of "very frequent" completely prostrating attacks.  

The April 2016 private opinion letter advocates for a 50 percent rating, but says nothing about the frequency of the completely prostrating and prolonged headaches.  Accordingly it has not applied the facts of this case and is not entitled to significant weight.

Even if the Veteran's headaches were considered "very frequent", the criteria for a 50 percent rating also requires that the headaches be "productive of severe economic inadaptability."  The weight of the evidence is against this element as well.

The Veteran is presently employed in a long standing job.  Unemployability, however, is the standard for a total disability rating for compensation based on individual unemployability (TDIU), which provides the Veteran with a 100 percent rating.  Severe economic inadaptability provides a 50 percent rating and is necessarily less burdensome than TDIU.  Moreover, while TDIU requires actual unemployability, the 50 percent rating requires only that the Veteran's condition is capable of producing severe economic inadaptability, not that it actually has.  

Nevertheless, the Veteran's headaches are not capable of producing severe economic inadaptability because the Veteran still has significant amounts of time to perform work in between headaches.  Indeed, the Veteran's sick leave statement indicated that he missed on average only a single day per month-although the exact number varied.  This may be some economic inadaptability, but it is not severe economic inadaptability.

Because the Veteran's condition need only be capable of producing economic inadaptability, the Board has also considered whether the Veteran managed to work through what a normal Veteran may not have been able to work through.  The record shows that the Veteran had a headache every two to three weeks lasting for an average of two days.  Even assuming that all the headache time occurred on regular work days and required the Veteran to miss work, this would average only three to four days of missed work per month.  Although this would demonstrate a significant degree of economic inadaptability, it would not be severe economic inadaptability.

The November 2009 examiner noted "significant effects" in the section identifying the effects of the Veteran's headaches on his employment.  The examiner did not provide a rationale, but the examiner's finding is consistent with the discussion above.  When the Veteran has a completely prostrating headache, it has a significant effect on his profession, i.e. he cannot work.  The standard, however, is severe economic inadaptability.  As the June 2016 examiner explained, the Veteran's economic inadaptability was only "moderate" because the headaches were not frequent enough to severely interfere with the Veteran's employment.  As discussed above the headaches interfered with, on average, a day per month of employment and were capable of interfering with, on average, three to four days per month.  This is not frequent enough to be "severe economic inadaptability."  

As the Veteran's headaches do not meet the "very frequent" or "productive of severe economic inadaptability" requirements, a 50 percent rating is not appropriate.

In coming to this conclusion, the Board has considered the interplay of 38 C.F.R. § 4.3 (reasonable doubt resolved in favor of claimant), §4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned") and § 4.21 (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances") as required by the Court in Pierce.  The Veteran's frequency of headaches is on average one every two to three weeks, which is between the 30 percent and 50 percent levels.  However, a headache every two to three weeks is closer to the 30 percent "once per month" level than the 50 percent "very frequent" level.  

Moreover, the 50 percent rating has an explicit level of functional impairment that has not been met.  The Veteran's functional impairment is more akin to the 30 percent level's once per month impairment than the 50 percent level's severe economic inadaptability. Accordingly the disability picture does not more nearly approximate the criteria for the 50 percent level.  

Finally, as the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Other Considerations

The Veteran has not raised the issue of an extra-schedular rating and the record does not reasonably raise the issue.  Accordingly, it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (referring to "the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").

Similarly, as the evidence of record does not raise the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities, it need not be considered.  See Yancy, 27 Vet. App. at 495.

The Veteran is gainfully employed and the issue of TDIU has not been raised.


ORDER

Entitlement to an initial increased rating of 30 percent, but no more, is granted for the entire period on appeal, subject to the regulations governing the payment of awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


